Citation Nr: 1402968	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral eye condition.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2013 the Veteran and his fiancée testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus and a bilateral eye condition.  For the reasons that follow, his claims must be remanded.

At his hearing, the Veteran identified relevant VA treatment records that appear to be outstanding.  Specifically, he testified that he has received regular eye care through the Sonny Montgomery VA Medical Center (VAMC) in Jackson, Mississippi since he left service in 1976.  However, the only treatment records from that facility associated with the claims file are dated January 2004 through September 2009.  Moreover, no VA treatment records showing eye care have been associated with the claims file.  It appears no effort has been made to obtain these records.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records.

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records show that the Veteran entered service without having ever worn glasses or any vision correction, and was prescribed glasses in service.  In January 1976 he was diagnosed in service with anisometropia and hyperopia.  The Veteran testified that he sustained an injury in service when he was cut above the eye by a branch, after which his vision worsened.  He testified that he has had changing prescriptions every two years since service, and was diagnosed with a small cataract in his left eye in 2012.  As the VA treatment records relevant to his eyes are outstanding, his current diagnoses are unclear.  Thus on remand, an examination and medical opinion should be obtained, addressing whether any current eye disability is related to service.

Finally, the Veteran has a current diagnosis of diabetes mellitus (first diagnosed in June 2007) and testified that he has had recurrent shakiness and dizziness since service.  Beginning in service, he testified he would treat these symptoms by ingesting a Coke or sweets.  His fiancée testified that since she met him around 1999, she has observed this shakiness and recognized diabetic symptoms because her mother is a diabetic.  The Board finds that the evidence is sufficient to indicate that there may be a nexus between the current diagnosis of diabetes mellitus and the symptoms reported during and since service.  Thus, a remand is necessary to obtain a VA examination with medical opinion as to whether the Veteran's diabetes mellitus is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the Sonny Montgomery VAMC dated after from June 1976 to December 2003, and after September 2009 that are relevant to the Veteran's eyes or diabetes mellitus.

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate VA eye examination.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  The examiner should address the following:

a)  Identify all eye conditions found to be present since August 2009, indicating which, if any, are refractive errors.  

b)  For each identified eye condition, state whether it is at least as likely as not that 

1.  the condition had its onset in service, particularly addressing the in-service diagnoses of anisometropia and hyperopia.

2.  the condition is related to service, including the Veteran's competent report of an injury above his eye.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the statements of the Veteran as to the onset and recurrence of his symptoms since service.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether his diabetes mellitus is related to service.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  

The examiner should state whether it is at least as likely as not that

a) diabetes mellitus had its onset in service;

b) diabetes mellitus had its onset within one year of discharge from service (by June 1977).

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the Veteran's reports of shakiness and dizziness during and since service.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


